Name: Commission Regulation (EC) No 1089/2001 of 1 June 2001 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1089Commission Regulation (EC) No 1089/2001 of 1 June 2001 fixing the export refunds on beef and veal Official Journal L 149 , 02/06/2001 P. 0027 - 0032Commission Regulation (EC) No 1089/2001of 1 June 2001fixing the export refunds on beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 33(12) thereof,Whereas:(1) Article 33 of Regulation (EC) No 1254/1999 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund.(2) Regulation (EEC) No 32/82(2), as last amended by Regulation (EC) No 744/2000(3), Regulation (EEC) No 1964/82(4), as last amended by Regulation (EC) No 2772/2000(5), and Regulation (EEC) No 2388/84(6), as last amended by Regulation (EEC) No 3661/92(7), lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products.(3) It follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below.(4) Given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted, on the one hand, on bovine animals intended for slaughter of a live weight greater than 220 kilograms and less than 300 kilograms, and, on the other on adult bovine animals of a live weight of at least 300 kilograms.(5) Export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201, on some frozen meat listed in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10.(6) In view of the wide differences in products covered by CN codes 0201 20 90 97/00 and 0202 20 90 91/00 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third.(7) In the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland. To allow this trade to continue, the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States.(8) In the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community share of international trade may be maintained by granting a refund corresponding to that at present available.(9) In the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant.(10) Commission Regulation (EEC) No 3846/87(8), as last amended by Regulation (EC) No 2849/2000(9), establishes the agricultural product nomenclature for the purposes of export refunds.(11) In order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought into line with those on fresh or chilled cuts other than those from adult male bovine animals.(12) Checks on products covered by CN code 1602 50 should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(10), as amended by Regulation (EEC) No 2026/83(11).(13) Refunds on female animals should vary depending on their age in order to prevent abuses in the export of certain pure-bred breeding animals.(14) Opportunities exist for the export to certain third countries of heifers other than those intended for slaughter, but to prevent any abuse control criteria should be laid down to ensure that these animals are not more than 36 months old.(15) Under Article 6(2) of Regulation (EEC) No 1964/82, the special refund is to be reduced if the quantity of boned meat to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning.(16) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. The list of products on which export refunds as referred to in Article 33 of Regulation (EC) No 1254/1999 are granted and the amount thereof and the destinations shall be as set out in the Annex to this Regulation.2. The products must meet the relevant health marking requirements of:- Chapter XI of Annex I to Council Directive 64/433/EEC(12),- Chapter VI of Annex I to Council Directive 94/65/EC(13),- Chapter VI of Annex B to Council Directive 77/99/EEC(14).Article 2The grant of the refund for product code 0102 90 59 90/00 of the nomenclature for export refunds and for exports to the third country 075 listed in the Annex to this Regulation shall be subject to presentation, when the customs formalities for export are completed, of the original and one copy of the veterinary certificate signed by an official veterinarian certifying that these are heifers of an age of not more than 36 months. The original of the certificate shall be returned to the exporter and the copy, certified as being in accordance with the regulations by the customs authorities, shall be attached to the application for payment of the refund.Article 3In the case referred to in the third subparagraph of Article 6(2) of Regulation (EEC) No 1964/82 the rate of the refund on products falling within CN code 0201 30 00 91/00 shall be reduced by EUR 14,00/100 kg.Article 4This Regulation shall enter into force on 5 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 4, 8.1.1982, p. 11.(3) OJ L 89, 11.4.2000, p. 3.(4) OJ L 212, 21.7.1982, p. 48.(5) OJ L 321, 19.12.2000, p. 35.(6) OJ L 221, 18.8.1984, p. 28.(7) OJ L 370, 19.12.1992, p. 16.(8) OJ L 366, 24.12.1987, p. 1.(9) OJ L 335, 30.12.2000, p. 1.(10) OJ L 62, 7.3.1980, p. 5.(11) OJ L 199, 22.7.1983, p. 12.(12) OJ L 121, 29.7.1964, p. 2012/64.(13) OJ L 368, 31.12.1994, p. 10.(14) OJ L 26, 31.1.1977, p. 85.ANNEXto the Commission Regulation of 1 June 2001 fixing export refunds on beef>TABLE>NB:The product codes and the "A" series destination codes are set out in Commision Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:B02: B08 and B09B03: Ceuta, Melilla, Iceland, Norway, Faroe Islands, Andorra, Gibraltar, Vatican, Estonia, Latvia, Lithuania, Poland, Czech Republic, Slovakia, Hungary, Romania, Bulgaria, Albania, Slovenia, Croatia, Bosnia and Herzegovina, Yugoslavia, Former Yugoslav Republic of Macedonia, the communes of Livigno and Campione d'Italia, Helgoland, Greenland, Cyprus, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999, as amended)B08: Malta, Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Egypt, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong KongB09: Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroon, Central African Republic, Equatorial Guinea, SÃ £o TomÃ © and PrÃ ­ncipe, Gabon, Congo (Republic), Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho.